EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Noah Flask (Reg.# 69,541) on 8/6/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended): A mobile telecommunications system method for transmitting on demand system information to a user equipment, the mobile telecommunications system method comprising:
first transmitting essential system information;
requesting system information, by the user equipment transmitting a system information request in direct response to receiving the essential system information, based on an idle state of the user equipment; and
second transmitting a handover command, to the user equipment, based on the system information request, wherein 
the user equipment transmits the system information request without performing a physical random access channel (PRACH) procedure,
the handover command includes the requested system information, 
the first transmitting is performed by periodically broadcasting the essential system information including at least one of reserved uplink grant and uplink grant resource pools, and 


Claims 2-28 (Canceled).

Claim 29 (Currently Amended): A user equipment for a mobile telecommunications system, the user equipment comprising: 
circuitry configured to:
	receive a first transmission including essential system information;
	transmit a system information request to the mobile telecommunications system indirect response to receiving the first transmission, based on an idle state of the user equipment; and 
	receive a handover command, from the mobile telecommunications system and in response to the system information request, wherein 
the circuitry transmits the system information request without performing a physical random access channel (PRACH) procedure,
the handover command includes the requested system information, 
the first transmission is transmitted from the mobile telecommunications system by periodically broadcasting the essential system information including at least one of reserved uplink grant and uplink grant resource pools, and 
in a case that the system information request is received by the mobile telecommunications system on a pre-allocated resource simultaneously as a second system information request is received by the mobile telecommunications system, the mobile telecommunications system broadcasts non-essential system information.

Claim 30 (Canceled). 

Claim 31 (Previously Presented): The user equipment of claim 29, wherein the system information is requested within a radio resource establishment procedure.

Claim 32 (Previously Presented): The user equipment of claim 31, wherein the system information request is included in a radio resource control connection request message.

Claim 33 (Canceled). 

Claim 34 (Previously Presented): The user equipment of claim 29, wherein the system information is requested on a pre-allocated resource.

Claim 35 (Previously Presented): The user equipment of claim 29, wherein the system information request includes at least one of: indication that system information is requested, indication of system information blocks, service related information, and location related information.

Claim 36 (Previously Presented): The user equipment of claim 29, wherein the system information request includes identification information for identifying the user equipment which requests the system information.

Claim 37 (Previously Presented): The user equipment of claim 29, wherein the system information request is repeated, if after a predetermined time period, no acknowledgment is received.

Claim 38 (Canceled). 

Claim 39 (Previously Presented): The user equipment of claim 29, wherein requesting system information is performed upon detection of at least one of: new service request, mobility, and new physical layer change.

Claim 40 (Previously Presented): The user equipment of claim 29, wherein the system information request is transmitted within a radio resource control signaling. 

Claim 41 (Previously Presented): The user equipment of claim 29, wherein the system information request is transmitted within a scheduling request.

Claims 42-45 (Canceled).

Claim 46 (Currently Amended): A base station for a mobile telecommunications system, the base station comprising: 
circuitry configured to:
	first transmit essential system information;
	receive a system information request from a user equipment, the system information request based on a radio resource control connection state of the user equipment and being transmitted by the user equipment in direct response to the user equipment receiving the essential system information; 

	second transmit a handover command, to the user equipment, based on a system information request, wherein 
the user equipment transmits the system information request without performing a physical random access channel (PRACH) procedure,
the handover command includes the requested system information, 
the circuitry transmits the essential system information by periodically broadcast and the essential system information includes at least one of reserved uplink grant and uplink grant resource pools, and 
in a case that the system information request is received, on a pre-allocated resource, simultaneously as a second system information request is received, the circuitry is further configured to broadcast non-essential system information.

Claims 47-62 (Canceled). 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving first transmitting essential system information; requesting system information, by the user equipment transmitting a system information request in direct response to receiving the essential system information, based on an idle state of the user equipment; and second transmitting a handover command, to the user equipment, based on the system information request, wherein the user equipment transmits the system information request without performing a physical random access channel (PRACH) procedure, the handover command includes the requested system information, the first transmitting is performed by periodically broadcasting the essential system information including at least one of reserved uplink grant and uplink grant resource pools, and broadcasting non-essential system information in a case that the system information request is received, on a pre-allocated resource, simultaneously as a second system information request is received, among other claim limitations, are non-obvious over the prior art. The closest prior art of record Agiwal teaches receiving, from a base station (BS), first type SI associated with SI which is essential for communication with the BS, transmitting, to the BS, a physical random access channel (PRACH) preamble based on the first type SI, receiving, from the BS, a random access response (RAR) message, and receiving, from the BS, second type SI associated with at least one SI which the UE needs, but it does not teach “second transmit a handover command, to the user equipment, based on a system information request, wherein the user equipment transmits the system information request without performing a physical random access channel (PRACH) procedure”, and therefore the claims are allowable over the prior art.

CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAE S LEE/Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415